Case 1:18-cr-00219-DAD-BAM Document 173 Filed 05/06/20 Page 1 of 2
                   Case 1:18-cr-00219-DAD-BAM Document 173 Filed 05/06/20 Page 2 of 2

AO 911 (Ro:,. 12/1 I- COCA IFre:.110 11 13]1 Appeuran,-c ooJ (\,mrliance 80111.l


Releltse of the Bond. The courr may order this appearance bond ended at an) time. This bond will be satisfied and the
security v. ill be released \\ hen either: (I) the defendant is found not gui It) on all charge . or (2) the defendant repons to
serve a sentence.

                                                                              Declamtions

Ownership of the Pruperry .Vet Worth I. the detendant - and each surd� - declare under penalt} of pe�jury that:
           (I)         all owners of the prope� !>ecuring this appearance bond are included on the bond:
           (2)         the property is not subject to claim!>. except as described above: and
           (3)         I,, ill not reduce m) net worth. sell an) propert). allo\,, ft111her claims to be made against any property.
                       or do an)1hing to reduce the \ alue \\ hile this Appearance and Compliance Bond i in effect.
Accep1ance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions
of release set b) the court or had them explained to me. I agree t0 this Appearance and Compliance Bond.




           ?J/t�                                                                                7-:il�·. , .·k �
I. the defendant - and each surety - declare under penalty of perjury thar this information is true. (See 28 .S.C.§ 17-46.)




                                                                                                    7 ; ;
Date:



                                       Talia Khio
                  Surety prot'h!r(r 011111-r - pr1111<•J lld/Jlt'                              z: ·             o                            /2)

                                      Elena Khio                                                                                              /c:7
                   ,\'uret,1   prr,fl<!rt_l" m,·11,•r - />n111,•d 11,11111!




                                   Ramina lshac                                                                                                     C
                   Sur o· f'l'Uf't!r/1 (}II /If!/'
                         e                              pr1111,1ti I/Will'




Date:   -------
          515 2020                                                                                          Isl Jami Thorp
                                                                                            Jami Thorp. S1cnc1111re o_/ Cieri,. or Depwy Cler�


Appro,ed.
        May 6, 2020
Date: -------
                                                                                            Dfatrict .!111/ge Dale . I Dro:cl. Judge ·s sig11anwe
